DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Choi to US20140211763: Discloses ... cell on /off state indicator message indicates off of the second cell, the second cell may transmit a message including the handover offset information to a second first UE within the coverage of the second cell, may receive a measurement report message including measurement result information measured based on the handover offset information from the second UE. 
Chai to US20140313920: Dis closes...the measurement event being generated by performing a measurement operation to a serving cell and at least one neighboring cell of the serving cell according to the measurement parameters configured by the network and reporting the measurement report, the measurement operation generating the measurement report when the conditions are met. 
Bai to US20140302865: Discloses ...the UE configures one or more measuring time intervals, e.g. based on information including the aperiodic measurement request... the UE performs one (e.g., first) measurement of the specified measurement object. However, the limitations “perform carrier aggregation using a primary cell and a secondary cell; receive, from a base station via the radio transceiver, a Radio Resource Control (RRC) message containing: first information indicating a first offset used for reporting a first measurement result of a first measurement in the secondary cell when the secondary cell is in an on state, and second information indicating a second offset used for reporting a second measurement result of a second measurement in the secondary cell when the secondary cell is in an off state,… measure the first measurement in the secondary cell that is in the on state, and report the first measurement result using the first offset…measure the second measurement in the secondary cell that is in the off state, and report the second measurement result using the second offset, wherein the first offset is different from the second offset” are not disclosed and/or are not obvious over the prior arts cited on the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461